On August 11,1997, it was the judgment of the Court that Robert Edgar Price, Jr. be and Robert Edgar Price, Jr., is hereby committed to the Department of Corrections for a term of five (5) years on Count I for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is the judgment of the Court that Robert Edgar Price, Jr., be and Robert Edgar Price, Jr., is hereby sentenced to a term of six (6) months on Count II in the Missoula County Jail in Missoula, Montana. The sentences shall run concurrently with each other. It is the recommendation of the Court that the defendant be screened for intensive supervision program or a pre-release program. That, however, two (2) years of defendant’s sentence on Count I is hereby suspended on terms and conditions as stated in the August 11,1997 judgment. Defendant shall receive credit for time served at Missoula County Jail from February 1, 1997, through date of sentencing, August 11, 1997, in the amount of one hundred ninety-two (192) days.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to'proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced *118or increased unless it is deemed clearly inadequate or excessive." (Section45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence, imposed by the District Court is inadequate or excessive.
DATED this 10th day of November, 1997.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. This offense was committed before the new DUI law took effect which was May 2,1997.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips
The Sentence Review Board wishes to thank Robert Price for representing himself in this matter.